      Case 3:20-cr-00333-LCB-HNJ Document 22 Filed 03/11/21 Page 1 of 2                 FILED
                                                                               2021 Mar-11 PM 03:39
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                          NORTHWESTERN DIVISION
UNITED STATES OF AMERICA,                )
                                         )
                                         )
v.                                       )
                                         )   Case No.: 3:20-cr-0333-LCB-HNJ
LANCE WADE WOODS,                        )
                                         )
      Defendant.                         )
                                         )

                                     ORDER

      The Magistrate Judge filed a report (Doc. 19) on January 11, 2021,

recommending the Defendant’s Motion to Dismiss for Violation of Defendant’s

Right to a Speedy Trial (Doc. 14) be denied. The parties were given 14 days to file

objections to the report and recommendation. However, as of the date of this

order, no objections have been filed. Having carefully reviewed and considered de

novo all the materials in the Court file, including the report and recommendation,

the Magistrate Judge’s report is hereby ADOPTED, and the recommendation is

ACCEPTED. Accordingly, the Court ORDERS that the Motion to Dismiss for

Violation of Defendant’s Right to a Speedy Trial (Doc. 14) is DENIED.
Case 3:20-cr-00333-LCB-HNJ Document 22 Filed 03/11/21 Page 2 of 2




DONE and ORDERED March 11, 2021.



                           _________________________________
                           LILES C. BURKE
                           UNITED STATES DISTRICT JUDGE




                                2
